U.S. BANCORP FUND SERVICES, LLC 615 East Michigan Street Milwaukee, WI53202 October 2, 2015 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: TRUST FOR PROFESSIONAL MANAGERS (the “Trust”) Securities Act Registration No: 333-62298 Investment Company Act Registration No: 811-10401 Schooner Fund (S000023018) Schooner Hedged Alternative Income Fund (S000047358) Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “1933 Act”), as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, the Schooner Fund and the Schooner Hedged Alternative Income Fund, (the “Funds”), hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) under the 1933 Act would not have differed from that contained in the most recent amendment for the Funds dated September 28, 2015, and filed electronically as Post-Effective Amendment No. 513 to the Fund’s Registration Statement on Form N-1A on September 23, 2015. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414) 765-6115. Very truly yours, /s/ Adam W. Smith Adam W. Smith, Esq. For U.S. Bancorp Fund Services, LLC
